DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 23, 24, 55 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinan (US 2016/0295576).
Regarding claims 1 and 23, Dinan discloses a method for sending/receiving a CSI report, comprising:
Determining, by a terminal/base station, priorities of M CSI reports, where M is a natural number not less than 1 (Paragraph 0177, transmission of a one or more CSI reports according to priority on PUCCH resources from a UE to a base station, priority for a CSI report being determined according to a predetermined formula);
Selecting an available channel resource from a channel resource set for transmitting the M CSI reports, wherein the channel resource set comprises J channel resources supporting transmission of the M CSI reports and J is a natural number not less than 1 (Paragraph 0177, UE selects one or more PUCCH resources (RBs and/or and
Transmitting/receiving at least one CSI report according to the priorities of the M CSI reports by using the available channel resource (Paragraph 0177, transmit the selected CSIs on the selected PUCCH resources, the UE being configured to transmit the CSI reports according to priority to the base station).
Regarding claims 2 and 24, Dinan discloses wherein selecting the available channel resource from the channel resource set for transmitting the M CSI reports comprises selecting one channel resource from the J channel resources as the available channel resource (Paragraph 0177, UE selects one or more PUCCH resources (RBs and/or codes) on which to transmit selected CSI reports. Sets of RBs selected to transmit CSI reports).
Regarding claim 55, the functional limitations are rejected for similar reasons set forth in rejecting claim 1 above. Dinan additionally discloses a device for sending a CSI report, applied to a terminal (Figure 4, wireless device 406), comprising a determination module (Figure 4, processor 408), a selection module (Figure 4 processor 408), and a transmission module (Figure 4, communication interface 407).
Regarding claim 57, the functional limitations are rejected for similar reasons set forth in rejecting claim 23 above. Dinan additionally discloses a device for receiving a CSI report, applied to a base station (Figure 4, base station 401) and comprising a processor (Figure 4, processor 403) and a memory (Figure 4, memory 404), wherein the processor is configured to execute programs stored in the memory to implement the method of claim 23 (Figure 4, processor 403 executing instructions 405 stored in memory 404).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9, 10, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan as applied to claims 2 and 24 above, and further in view of Wu et al. (US 2021/0195597).
Regarding claims 3 and 25, Dinan discloses the claimed invention above but does not specifically disclose the following limitations found in Wu et al.: wherein selecting the one channel resource from the J channel resources as the available channel resource comprises using a channel resource occupying a minimum number of REs in an optional channel resource set as the available channel resource, wherein the optional channel resource set is a subset of the channel resource set (Wu et al., Paragraphs 0090-0092, minimum number of RBs or REs for CSI reporting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dinan with the teachings of Wu et al. in order to allocate resources for CSI reporting (Wu et al., Paragraph 0098).
Regarding claims 5 and 26, Wu et al. disclose wherein selecting the one channel resource from the J channel resources as the available channel resource comprises selecting a channel resource R corresponding to a maximum one among maximum numbers of transmittable bits in the channel resource set as the available channel resource 
Regarding claim 9, Wu et al. disclose wherein a maximum number of transmittable bits of the one channel resource is determined according to a maximum transmission code rate (Paragraph 0090, maximum supported payload size determined based on a maximum supported coding rate for UL data) and a number of occupied REs (Paragraph 0091, subtracting other UCI part occupied REs).
Regarding claim 10, Wu et al. disclose wherein the maximum number of transmittable bits satisfies at least one of the following conditions: the maximum number of transmittable bits is a difference value between a number of CRC bits and a products of the maximum transmission code rate and the number of occupied REs, or the maximum number of transmittable bits is proportional to a product of the maximum transmission code rate and the number of occupied REs (Paragraphs 0090-0091, maximum payload size determine based on maximum coding rate and occupied REs).

Allowable Subject Matter
Claims 4, 6-8 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4, 6-8 and 27, the prior art does not teach or adequately suggest determination of total overhead of CSI reporting in comparison to the maximum number of transmittable bits of a channel resource; regarding claims 28-30, the prior art does not teach or adequately suggest the merging of channel resources to form a union set of RE sets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 8, 2022